DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on October 31, 2022. Claims 1-20 are pending. Election of claims 1-8 in response to Restriction/election requirement is acknowledged and entered. Accordingly, claims 9-20 are withdrawn from consideration as being drawn to a non-elected invention. Applicants are respectfully requested to cancel the non-elected withdrawn claims 9-20 in their reply to this office action. Claims 1-8 have been examined. The rejections, the statement of reasons for allowable subject matter (over prior art) and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a distributed computer system for providing funding to healthcare patients, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial or legal interactions including resolving agreements as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a system (apparatus). 
	Step 2A – Prong One: The limitations of “A distributed computer system for providing funding to healthcare patients, comprising: a front-end server configured to receive patient information; a back-end server coupled to the front-end server, the back-end server is configured to receive the patient information from the front-end server; a healthcare provider system that is in communication with the back-end server, the healthcare provider system is configured to provide healthcare provider information to the back-end server system; and a donor computer system that is in communication with the back-end server, the donor computer system is configured to provide a donor donation criteria to the back-end server, wherein the back-end server is configured to code at least one of the patient information, the healthcare provider information, and the donor donation criteria with a unique identifier, thereby enabling filtering thereof” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial or legal interactions including resolution of agreements. Providing funding to healthcare patients is a form of commercial or legal interaction including resolution of agreements. That is, other than, a front-end server, a back-end server, a healthcare provider system and a donor computer system, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a front-end server, a back-end server, a healthcare provider system and a donor computer system to perform all the steps. A plain reading of Figures 1-4, and 8-12 and associated descriptions in at least paragraphs 7-11, 29-31 and 45-56 reveals that a system comprising a front-end server, a back-end server, a healthcare provider system and a donor computer system all suitably programmed is used execute the claimed steps. The servers and the computer systems are broadly interpreted to include generic servers suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The servers and the computer systems in all the steps are recited at a high-level of generality (i.e., as a generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above)
to perform the claimed steps, amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 
Dependent claims 2-8, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2-3, the steps “further comprising a matching module that processes the at least one of the patient information, the healthcare provider information, and the donor donation criteria with the unique identifier to derive a matched set; wherein the matching module is configured to process a plurality of patient information and a plurality of donor criteria to optimize a number of procedures that can be funded” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions. The additional element of a matching module recited in these claims is broadly interpreted to include generic software suitably programmed to perform the associated functions. The additional element of the matching module, performs a traditional function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
In claim 4, the step “further comprising a telemedicine module that provides a means of communication between the healthcare provider system, the donor computer system, and the patient” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial or legal interactions. The additional element of a telemedicine module recited in this claim is broadly interpreted to include generic software suitably programmed to perform the associated functions. The additional element of the telemedicine module, performs a traditional function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
In claim 5, the step “further comprising a notification node that is configured to send a message from the back-end server to the healthcare provider system, the donor computer system, and the patient” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial or legal interactions. The additional element of a notification node recited in this claim is broadly interpreted to include generic computer component suitably programmed to perform the associated functions. The additional element of the notification node, performs a traditional function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
	In claims 6-7, the steps “wherein the back-end server includes a Patient Dataset that stores the patient information, a Provider Dataset that stores the healthcare provider information, and a Donor Dataset that stores the donor donation criteria;  further comprising at least one of a Patient Curated Database, a Curated Provider Database, and a Curated Donor Database, wherein the back-end server is configured to filter the at least one of the patient information with the unique identifier into the Patient Curated Database, the healthcare provider information with the unique identifier into the Curated Provider Database, and the donor donation criteria with the unique identifier into the Curated Donor Database” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions. The additional elements of Dataset and Databases recited in these claims are broadly interpreted to include generic datasets and databases software suitably programmed to perform the associated storing functions. The additional elements of the Dataset and the Databases, perform their generic functions recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
	In claim 8, the step “wherein the at least one of the patient information, the healthcare provider information, and the donor donation criteria with a unique identifier is encrypted for privacy protection” is a further refinement of methods of organizing human activity such as commercial or legal interactions. The feature of encryption recited in this claim is broadly interpreted to include generic technology suitably programmed to perform the function of privacy protection. This feature of encryption is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8 of U.S. Patent No. 11,069,437 B1 (‘437 herein after). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘437 Patent recites all the limitations of the instant claims. 
	For example, claim 1, of the ‘437 Patent recites all the limitations of claim 1 of the instant application “a front-end web server to interface to one or more patient systems, a back-end server system coupled to the front-end web server to receive patient information, the back-end server including at least one of a patient dataset including patient details, a provider dataset including a procedure record, and a donor dataset including a donation criteria, a healthcare facility computer system that provides information about a procedure needed by a patient unable to pay for the procedure, providing the information to the back-end server system, and a donor computer system, for accepting and receiving messages from the back-end server system about funding patient procedures; … coding, through a business/application logic module in the back-end server system, at least one of the patient details, the procedure record, and the donation criteria with unique identifiers; filtering at least one of the patient details with the unique identifier into a patient curated database, the procedure record with the unique identifier into a curated provider database, and the donation criteria with the unique identifier into a curated donor database”.   
	Similarly, claim 4 of the ‘437 Patent recites all the limitations of claims 2-3 of the instant application “wherein the computer system further includes a matching module, that processes the plurality of requests and a plurality of donor records to derive a matched set of donor requests, wherein the matched set of donor requests determines a number of procedures that can be funded”
	Claim 8 of the ‘437 Patent also recites all the limitations of claim 4 of the instant application “further comprising a telemedicine module in the healthcare facility computer system configured to permit communication between the patient and the healthcare facility”.  

Allowable Subject Matter
6.	Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Eromo et al. US Pub 2016/0012197 Al and Patel US Pub. 2012/0123789 Al combined), fail to teach a distributed computer system for providing funding to healthcare patients, including the feature wherein the back-end server is configured to code at least one of the patient information, the healthcare provider information, and the donor donation criteria with a unique identifier, thereby enabling filtering thereof”. Page 3 of 13Appl. No.: 14/331,106For these reasons claim 1 is deemed allowable over prior art. Dependent claims 2-8 are allowable over prior art by virtue of dependency on an allowable claim.  
Response to Arguments
7.	In response to Applicants’ arguments traversing the restriction requirement, the Examiner respectfully disagrees.
	As discussed in the restriction/election mailed in the last Office action, Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct because they do not overlap in scope and are not obvious variants, and at least one subcombination is separately usable. As is obvious from the steps and features of the two inventions and their separate utility, the inventions are distinct from each other. Also the search required for the claims 1-8 is different from that required for claims 9-20 because the two inventions involve searching different electronic resources, and/or employing different search queries using different databases, even though the two are classified together in the same CPC class/subclass. Applicant’s statement that “there is no serious burden to search Claims 1-20 together” is not test for determining if there is a serious burden on the examiner to search all the presented claims. Therefore, the Applicant’s arguments are not persuasive. Hence, restriction for examination purposes as indicated is maintained. Claims 9-20 are withdrawn from consideration as being drawn to a non-elected invention. Applicants are respectfully requested to cancel the non-elected withdrawn claims 9-20 in their reply to this office action. 

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Blass, Alexander (US Pub. 2019/0147505 A1) discloses systems and methods for managing, creating, and conducting online personal or for-profit business fundraising campaigns. An exemplary embodiment of the present invention sets forth a system, method and computer program product for creating and managing online personal or for-profit business fundraising campaigns. In an exemplary embodiment, the method may include, e.g., but not limited to, receiving a request to establish a personal or for-profit business fundraising campaign from an initiator for benefit of a beneficiary at a central controller; receiving a plurality of donations at the controller, and disbursing at least a portion of the funds to the beneficiary. 
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

November 14, 2022